                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

SHERYL KOCHERT,                             )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )         Case No. CIV-18-787-G
                                            )
LINDSAY MUNICIPAL HOSPITAL                  )
AUTHORITY, a/k/a LINDSAY                    )
MUNICIPAL HOSPITAL, et al.,                 )
                                            )
      Defendants.                           )

                                        ORDER

      Now before the Court are the following motions:

      1. Motion to Dismiss by the City of Lindsay (Doc. No. 8);

      2. Motion to Dismiss by John Noblitt (Doc. No. 10);

      3. Motion to Dismiss by the Board of Directors for the Lindsay Municipal Hospital
         (Doc. No. 13);

      4. Partial Motion to Dismiss by the Lindsay Municipal Hospital (Doc. No. 14); and

      5. Motion to Dismiss by Jeffrey Walraven, Kamil Nemri, MD, Alisa Bray, Erin
         Mainka, Aileene Patton, Autumn Work, Roger Bayless, Lindy Duncan, and
         Tandy Warren (Doc. No. 15).

      Each of the foregoing motions seeks dismissal of claims asserted in Plaintiff’s

original Complaint (Doc. No. 1-2). On February 4, 2019, Plaintiff timely filed an Amended

Complaint (Doc. No. 40).      Plaintiff’s Amended Complaint supersedes the original

Complaint and renders it of no legal effect. See Davis v. TXO Prod. Corp., 929 F.2d 1515,

1517 (10th Cir. 1991).
       Accordingly, the pending Motions to Dismiss (Doc. Nos. 8, 10, 13, 14, and 15) are

DENIED AS MOOT.

       In light of this Order and the Court’s other orders on pending motions to dismiss,

the matter will be set for a status and scheduling conference on the next regular docket.

       IT IS SO ORDERED this 19th day of September, 2019.




                                             2
